Citation Nr: 0710622	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  02-03 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for recurrent subluxation associated with the veteran's 
service-connected right knee patello-femoral syndrome.

2.  Entitlement to an initial rating in excess of 10 percent 
for recurrent subluxation associated with the veteran's 
service-connected left knee patello-femoral syndrome.

3.  Entitlement to a separate compensable rating for 
limitation of motion associated with the veteran's service-
connected right knee patello-femoral syndrome.

4.  Entitlement to a separate compensable rating for 
limitation of motion associated with the veteran's service-
connected left knee patello-femoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1999.  

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) which granted service 
connection for patellofemoral syndrome of the right and left 
knee, and assigned separate 10 percent disability ratings for 
each knee, effective August 21, 1999.  This matter was 
remanded in March 2004 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The veteran's service-connected right knee patello-
femoral syndrome is manifested by slight recurrent 
subluxation.

2.  The veteran's service-connected left knee patello-femoral 
syndrome is manifested by slight recurrent subluxation.

3.  The veteran's service-connected right knee patello-
femoral syndrome is also manifested by x-ray evidence of 
osteoarthritis with objectively verified slight limitation of 
flexion.

4.  The veteran's service-connected left knee patello-femoral 
syndrome is also manifested by x-ray evidence of 
osteoarthritis with objectively verified slight limitation of 
flexion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for recurrent subluxation associated 
with the veteran's service-connected right knee patello-
femoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
5257 (2006).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for recurrent subluxation associated 
with the veteran's service-connected left knee patello-
femoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 
5257 (2006).

3.  The criteria for entitlement to a separate disability 
evaluation of 10 percent (but no higher) for arthritis and 
slight limitation of flexion associated with the veteran's 
service-connected right knee patello-femoral syndrome have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 5003 (2006).

3.  The criteria for entitlement to a separate disability 
evaluation of 10 percent (but no higher) for arthritis and 
slight limitation of flexion associated with the veteran's 
service-connected left knee patello-femoral syndrome have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 5003 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The September 2001, April 
2003, and January 2005 VCAA letters effectively notified the 
veteran of the evidence needed to substantiate his claim as 
well as the duties of VA and the appellant in furnishing 
evidence.  The Board also notes that the September 2001, 
April 2003, and January 2005 VCAA letters implicitly notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  He was advised to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have.  

The Board acknowledges that the September 2001 was sent to 
the appellant after the June 2001 rating decision.  The VCAA 
notice was therefore untimely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, the Board finds no resulting 
prejudice to the appellant.  The collective effect of the 
September 2001, April 2003, and January 2005 VCAA letters 
fully met all VCAA notice requirements as noted in the 
preceding paragraph.  The veteran has had ample opportunity 
to identify any additional evidence, the RO has fully 
developed the evidence, and issued supplemental statements of 
the case showing that the claims have been fully reviewed and 
re-adjudicated after VCAA notice was furnished

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided September 2001, 
April 2003, and January 2005 VCAA letters with notice of what 
type of information and evidence was needed to substantiate 
the claims for service connection.  The veteran was also 
provided with a March 2006 notice of the types of evidence 
necessary to establish disability ratings for his disability 
claims and the effective date of the disabilities.  

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  Also, the 
veteran was afforded thorough VA examinations and no further 
VA examination is necessary.  The Board finds that the record 
as it stands includes adequate competent evidence to allow 
the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  In a VCAA 
notice response received in April 2006, the veteran indicated 
by checking the appropriate box that he had no other 
information or evidence to give to the VA, and that he wanted 
his claim decided as soon as possible.  He further noted that 
all treatment he received was through the VA.  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issues on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
his claims.

Factual Background

The veteran was afforded a VA examination in September 2000.  
The veteran reported that he began noticing bilateral knee 
pain in 1991 when going up and down the stairs and when using 
the hard steel decks of the ship.  He noted that this caused 
him extreme weakness and stiffness, as well as instability in 
the knees.  He noticed that his knees would occasionally give 
out, and he treated these symptoms with medication and ice 
until being diagnosed with patello-femoral syndrome in 1997.  
Because of his pain, a December 1998 magnetic resonance 
imaging (MRI) was done that was negative.  The veteran 
further noted that he had constant bilateral knee pain on a 
daily bases that ranged from uncomfortable to distressing 
except when it flared up.  He stated that the excruciating 
pain occurred 3 or 4 times monthly.  The veteran complained 
of bilateral knee pain as well as stiffness and occasional 
swelling and inflammation that occurred once a month with 
flares.  The veteran described locking, fatigue, and lack of 
endurance in both knees.  He observed that flare ups were 
worse whenever he engaged in activities such as squatting, 
kneeling, walking long distances, climbing stairs, or 
twisting his knees.  He treated his flare ups with ice, rest, 
heat pads, and medication.  He mentioned that he could not 
walk during the flare ups and that he could no lift more than 
20 pounds.  The veteran reported undergoing physical therapy 
from March 1997 to November 1997.   

On physical examination, the knee had a normal range of 
motion, without heat, redness, swelling, effusion, drainage, 
abnormal movement, instability, or weakness.  
He was negative for drawer.  Range of motion of the right 
knee was 0 to 110 with pain elicited during flexion from 90 
to 110 degrees and extension 0 degrees with no pain.  The 
examiner noted crepitation on external rotation as well as 
internal rotation during the legs on extension.  McMurray 
sign showed crepitation.  The veteran stated that the range 
of motion was affected by pain as well as lack of endurance 
with the major functional impact being pain.      

The veteran was afforded another VA examination in October 
2001.  The examiner noted that no swelling or effusion was 
seen.  He further noted that the veteran had a negative 
drawer, McMurray, and patellae ballottement.  It was also 
noted that the medial joint line tenderness was present; 
however, no laxity was found.  The examiner stated that the 
veteran could do a deep knee bend to 35 degrees where he 
would stop due to pain.  The examiner diagnosed the veteran 
with patello-femoral syndrome.    

An October 2001 radiologic consultation report showed that 
the bones and soft tissues of the veteran's knees had a 
normal appearance.  There was no evidence of deformity, 
inflammatory, or destructive changes.  The veteran's x-ray 
was negative bilaterally.  

In December 2001, the veteran was seen for an initial 
appointment for orthopedics.  It was noted that he had 
fibromyalgia and bilateral knee pain.  It was further noted 
that the veteran took medication for pain and had been put on 
a nonsteroid.  The veteran did not notice improvement for his 
pain.  

Later in December 2001, the veteran was seen for bilateral 
knee pain.  Upon physical examination, it was noted that the 
veteran had a normal gait and full range of motion in both 
knees.  He had a normal appearance with no effusion and no 
laxity.  In addition, his joint lines were noted as non-
tender.  He was negative for Mcmurray's, Lachmans, pivot 
shift, and patellar stress tests.    

Also in December 2001, an x-ray of the veteran's right and 
left knees showed slight lateral subluxation of the patellas 
as compared to the femoral condyles.  There were minute 
osteophytes of the articular surface of the patellas.  There 
were no focal lesions of bone.  The diagnosis was slight 
lateral subluxation of the patella and minor osteoarthritis 
in each knee. 

VA treatment records show that the veteran was seen in April 
2002.  He reported that his knees felt much improved with 
less pain.  He was taking medication and was undergoing pool 
therapy.  It was noted that he had full range of motion with 
no effusion.  The veteran experienced mild pain with stress 
testing of patellar femoral congruence.  The assessment was 
that there was no need for injections or arthroscopy at the 
time.  He was to avoid bent knee exercises.  

The veteran underwent treatment at Providence Physical 
Therapy & Rehab Services beginning May 2002.  The diagnosis 
related to therapy was bilateral patellar chondromalacia.  
The veteran attended 8 treatments and was discharged in July 
2002.   It was noted that he demonstrated limited improvement 
in symptoms and that he attended 2 pool therapy sessions.  

In July 2002, the veteran resumed treatment at the VA and was 
seen for a physical therapy initial evaluation.  The veteran 
reported experiencing bilateral knee pain for years with 
symptoms that continued to worsen with time.  He reported 
excruciating pain sensations in both knees, weakness, 
instability in all directions and resultant limitation in 
weightbearing activity and functional activity.  The veteran 
described significant tenderness over the medial joint lines 
of both knees.  The examiner noted that there was palpable 
crepitus beneath the patella with passive flexion extension 
of both knees.    

The examiner observed that the veteran was wearing bilateral 
neoprene braces with specific patellar support, which the 
veteran reported wearing almost full time.  The examiner also 
observed the veteran ambulating with an antalgic gait 
pattern, favoring the right lower extremity that day.  He 
further noted that the veteran had a slight tendency towards 
valgus knee position and slight pronation of both feet.  
According to the examiner, they were not severe.  

The examiner noted that the veteran had full extension of 
both knees: right knee flexion was 124 degrees, and left knee 
flexion was 120 degrees.  It was also noted that the veteran 
presented with extension lag when performing a short-arc quad 
of 20 degrees, bilaterally; and moved in a very slow and 
guarded manner.  The veteran described significant tenderness 
over the medial joint lines of both knees.  There was 
palpable crepitus noted beneath the patella with passive 
flexion extension of both knees.  It was further noted that 
the veteran presented with normal hip strength, but 
complained of knee pain with resisted external and internal 
rotation movements.      

The examiner also noted that anterior drawer, valgus varus, 
stress test, and meniscal test were negative.  It was noted 
that the veteran presented with limited lower extremity 
function secondary to knee pain, both in an unweighted and 
weighted position.  It was further noted that the veteran 
presented with limited knee flexion range of motion and a 
significantly altered gait pattern.  The examiner recommended 
that the veteran attend outpatient physical therapy.  

A June 2003 x-ray shows slight lateral subluxation of each 
patella.  There was a 
1 mm osteophyte of the lateral margin of the articulating 
surface of each patella.  No other osteophytes were 
demonstrated.  Joint spaces were otherwise well maintained.  
Alignment and bone density otherwise appeared normal.  The 
impression was slight displacement of each patella with very 
minor degenerative changes in both knees.  It was noted that 
the knees were otherwise radiographically negative.   

In August 2003, the veteran was seen for follow up bilateral 
knee pain.  The veteran received pain management counseling.  
Upon physical examination, it was noted that the veteran had 
patellofemoral crepitus.  There was tenderness with patellar 
manipulation noted with no effusions.  The latest x-rays at 
the time were reviewed, and there was bilateral mild patellar 
lateralization and early degenerative changes.  The 
impression was bilateral patellofemoral joint disease.    

On VA examination in September 2003, the veteran reported 
that his knees occasionally gave way on him, and he denied 
any locking or swelling.  He noted that he previously had no 
improvement with past medications and that he just started 
another that had no effect on him at the time.  He further 
noted pain after walking approximately a half a mile, which 
he treated with ice.  When flare-ups occurred, he could only 
walk approximately a quarter of a mile before limited by 
pain.  He reported wearing brace gaskets that alleviated his 
pain.  As of that date, the veteran had no surgeries or 
injections.  His daily activities, he said, were limited due 
to pain with walking.  The veteran stated that he avoided any 
kneeling or squatting because it was too painful.  He would 
awaken approximately 3 to 4 times a night a week with pain.  
The veteran said he used a cane in the military, but he did 
better with his knee braces.  

Upon physical examination, the veteran had 0 to 135 degrees 
of flexion.  There was no swelling or increased heat of the 
knee noted.  The examiner stated that the ligaments including 
the medial and collateral ligaments were intact, as well as 
the anterior and posterior cruciate.  Both McMurray's and 
Lachman's tests were negative.  It was noted that the veteran 
did have marked pain with the tightening of the quadriceps 
mechanism and marked retropatellar grinding in extending the 
knee.  It was further noted that the veteran did walk with a 
slight limp when not wearing any braces, but had a normal 
gait while wearing them.  The examiner diagnosed the veteran 
with patello-femoral syndrome with worsening pain.  He 
further added that in his opinion, the veteran would probably 
need a lateral release in the future to improve his knee 
pain.  

Various VA treatment reports in 2004 show that the veteran 
was treated with injections to his knees.  In October 2004, 
it was noted that the veteran had knee pain and 
chondromalacia of the knees.  It was also noted that he had 
injection of steroids every six months for temporary relief.  

In November 2004, the veteran was seen for a follow-up 
appointment and refused a steroid injection to his left knee 
since injection to his right knee did not help.  He had 
discomfort in his right knee following the last injection.  
Upon physical examination, there was mild effusion in the 
right knee with medial joint line tenderness.  There was also 
effusion in the left knee reported.  Bilateral patellofemoral 
crepitus was noted with discomfort with patellar 
manipulation.  The diagnosis was bilateral patellofemoral 
disease with synovitis in the right knee.    

The veteran was seen in January 2005 for a follow-up due to 
patello-femoral disease and synovitis in the right knee.  The 
veteran wore knee supports for his patello-femoral pain and 
reported skin irritation behind both knees.  The veteran 
rated his pain a 5.  He was diagnosed with bilateral patello-
femoral knee disease.  

Another VA examination was done in January 2005.  The veteran 
noted that his last examination was in September 2003 and 
also noted that he had cortisone injections, but without 
relief.  The veteran reported that climbing stairs, 
squatting, and kneeling aggravated his pain, while his pain 
was relieved with medication and a knee brace.  He also 
stated that sitting for prolong periods of time with his legs 
in the same position aggravated his pain.  The veteran noted 
occasional swelling weekly lasting several hours.  His 
constant pain was reported as a level 4.  The veteran denied 
loss of motion, erythema, joint heat, locking, surgery, 
injury, and history of dislocations.  He also reported an 
occasional use of a cane.  He further reported that if knee 
pain was present, he performed his tasks that required 
sitting until his pain resolved or decreased before returning 
to his previous task.  The veteran noted that his joint 
function was not limited by pain, fatigue, weakness, or lack 
of endurance following repetitive use.  He noted that he 
performed activities of daily living without difficulty.  The 
veteran reported volunteering 4 to 5 hours daily for Veterans 
Benefits Administration (VBA).  

On physical examination, the veteran's flexion was 0 to 140 
degrees with extension to 0 degrees.  He had normal strength.  
The examiner noted anterior/posterior and medial/lateral 
collaterals were without instability.  He further noted that 
there was no loss of motion or strength.  It was also noted 
that there was mild tenderness to manipulation of the 
patella.  There was no erythema, swelling, or heat, and no 
incapacitating episodes in the past year.  Joint function was 
not limited by pain, fatigue, weakness or lack of endurance 
following repetitive use.  The veteran was diagnosed with 
mild degenerative joint disease and patello-femoral pain 
syndrome bilaterally with intermittent painful motion.  

A January 2005 x-ray showed that the veteran had marginal 
bone spurring of the joint space.  There was also mild 
spurring of the intercondylar notches and the patella.  The 
diagnosis was mild osteoarthritis bilateral knees. 

An opinion from a VA examiner was provided in February 2005.  
Based upon the review of the records, it was the VA 
examiner's opinion that the veteran had possible patello-
femoral syndrome.  He recommended patellar taping by 
occupational therapy or physical therapy if not done already.  

The veteran was afforded another VA examination in December 
2005 for bilateral knee pain.  The veteran reported that his 
knees became progressively worse over time.  He had more 
difficulty walking, and going up and down the stairs.  He 
reported that his knees occasionally awakened him at night.  
He further reported that his knees would swell on him and 
that they occasionally would buckle.  He noted that his knees 
would essentially lock when in bed and lock out.  It was 
noted that the veteran's MRI was done in the late 1990's 
which were interpreted as normal and were not showing any 
torn cartilage.  

Upon physical examination, the veteran ambulated in a normal 
way.  The patellae tracked normally with a slight terminal 
lateral drift.  There was no crepitation with range of motion 
of his knee in the patello-femoral groove with and without 
resistance.  There was no heat, erythema, ecchymosis, 
effusion, patello-femoral crepitation in either knee.  The 
veteran had very mobile patellae, which could be displaced 
significantly medially.  He complained about pain palpation 
over the lateral patellar facts, and over the inferior poles 
of the patellae.  The veteran had tenderness to palpation 
over the medial joint lines and over the lateral joint lines.  
He was tender to palpation over the anterior aspect of the 
knee area of the patellar tendon.  He had no ligamentous 
instability of the knee.  McMurray and reverse McMurray were 
painful to him.  There was no crepitation, popping sensation 
at all with McMurray or reverse McMurray.  The veteran had 
negative Apley's bilaterally.  No masses were palpated in the 
popliteal space.  

X-rays of the knees demonstrated no change in the knees in 
over a two-year period from 2001 to 2003.  It was noted that 
the x-rays demonstrated relatively normal appearing knees, a 
questionable flabella versus a calcified loose body in the 
posterior aspect of the left knee that has not moved or 
changed in size or location over that two-year period of 
time.  An MRI of the knees was reviewed, and the examiner saw 
no evidence of a tear of a meniscus.  Anterior and posterior 
cruciate ligaments appeared intact.  The examiner diagnosed 
the veteran with bilateral knee pain.  It was further noted 
that the examiner discouraged the veteran from taking chronic 
pain medication.     

In January 2006, the veteran was seen for a routine visit 
with no chief complaint.  A musculoskeletal exam showed that 
the veteran could sit, squat, and walk without difficulties.         

Laws and Regulations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Under Diagnostic Code 5257, a rating of 10 percent is 
warranted when there is slight recurrent subluxation or 
lateral instability; a 20 percent rating is warranted when 
there is moderate recurrent subluxation or lateral 
instability of the knee; and a 30 percent rating is warranted 
when there is severe recurrent subluxation or lateral 
instability of the knee. 

Turning to other Diagnostic Codes applicable to knee 
disabilities, the Board notes that a 30 percent disability 
rating is warranted under Diagnostic Code 5256 when there is 
ankylosis of the knee with favorable angle in full extension 
or in slight flexion between 0 and 10 degrees.  Under 
Diagnostic Code 5258, a 20 percent disability rating is 
available for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  

Diagnostic Code 5260 provides that a rating of 10 percent 
rating is warranted for flexion limited to 45 degrees; a 20 
percent rating is warranted for flexion limited to 30 
degrees; and a maximum of 30 percent is warranted for flexion 
limited to 15 degrees.   

Under Diagnostic Code 5261, a 10 percent disability rating is 
allowed for extension limited to 10 degrees; a 20 percent 
disability rating is allowed when extension of the leg is 
limited to 15 degrees; a 30 percent disability is allowed for 
extension limited to 20 degrees; a 40 percent disability is 
allowed for extension limited to 30 degrees; and a maximum of 
50 percent disability is allowed for extension limited to 45 
degrees.  

Higher disability ratings available under Diagnostic Code 
5262 when there is impairment of the tibia and fibula.  

There is no rating in excess of 10 percent available, 
however, under Diagnostic Codes 5259 and 5263.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 
5261, 5262 and 5263.  

Additionally, the Board notes that Diagnostic Code 5010 
applies to traumatic arthritis and provides that such is 
evaluated based upon limitation of motion of the affected 
part, like degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Pursuant to Diagnostic Code 5003, 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, x-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5003 and 
5257 where there is x-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually has the symptomatology set 
forth in the different rating codes before separate ratings 
may be assigned.

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.
Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected right knee patello-femoral 
syndrome and left knee patello-femoral syndrome warrant 
higher disability ratings.  

After reviewing the evidence in light of the applicable laws 
and regulations outlined above, the Board finds that the 
veteran is entitled to two separate 10 percent ratings for 
each knee, effective from August 21, 1999.  

Medical reports dated in December 2001 and June 2003 reflect 
findings of slight recurrent subluxation.  Therefore, a 10 
percent rating for each knee is warranted under the 
provisions of Diagnostic Code 5257 for slight recurrent 
subluxation.  However, there is no persuasive evidence of 
more than slight recurrent subluxation or lateral instability 
to warrant a rating in excess of 10 percent for either knee.  

Nevertheless, the Board also finds that in addition to the 10 
percent ratings for each knee under Code 5257, a separate 10 
percent rating for each knee is warranted under the 
provisions of Diagnostic Code 5003.  X-ray studies have 
revealed degenerative changes in the knees.  Moreover, 
although some medical reports document full range of motion, 
a number of others do show some minimal limitation of 
flexion.  On examination in September 2000, right knee 
flexion was limited by pain to about 90 degrees.  Flexion of 
both knees was limited to the 120 degree range in July 2002, 
and flexion limited to 135 degrees was reported on VA 
examination in September 2003.  The veteran has consistently 
complained of pain, and certain examination reports show 
clinical objective findings to support those complaints.  

The Board notes here that in order to assign a 10 percent 
rating under Code 5260, flexion would have to be limited to 
45 degrees.  The record clearly shows that the veteran does 
not suffer limitation of flexion in either knee to such a 
degree.  Therefore, the limitation of flexion is 
noncompensable under Code 5260.  The Board also notes that 
there is no limitation of extension, so Code 5261 is not 
applicable.  

However, the language of Code 5003 provides that if there is 
x-ray evidence of arthritis (as in this case) and if there is 
some limitation of motion (even if otherwise noncompensable 
under limitation of motion criteria; that is, Codes 5260, 
5261) which is objectively shown on clinical examination, 
then a 10 percent rating may still be assigned.  It is under 
Code 5003 that the Board finds that separate 10 percent 
ratings are warranted for each knee based on x-ray evidence 
of arthritis with minimal limitation of flexion.  Moreover, 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that separate 10 percent ratings under Code 5003 
are effective from August 21, 1999.  Fenderson.




ORDER

Entitlement to an initial rating in excess of 10 percent for 
recurrent subluxation associated with the veteran's service-
connected right knee patello-femoral syndrome is not 
warranted.  Entitlement to an initial rating in excess of 10 
percent for recurrent subluxation associated with the 
veteran's service-connected left knee patello-femoral 
syndrome is not warranted.  To this extent, the appeal is 
denied.

Entitlement to a separate 10 percent rating for x-ray 
evidence of arthritis and limitation of flexion associated 
with the veteran's service-connected right knee patello-
femoral syndrome is warranted, effective from August 21, 
1999.  Entitlement to a separate 10 percent rating for x-ray 
evidence of arthritis and limitation of flexion associated 
with the veteran's service-connected left knee patello-
femoral syndrome is warranted, effective from August 21, 
1999.  To this extent, the appeal is granted, subject to 
applicable laws and regulations governing payment of VA 
benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


